         Case 3:20-cv-00199-BSM Document 5 Filed 08/18/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JIMMY MANES                                                                     PLAINTIFF
ADC #164009

V.                           CASE NO. 3:20-CV-00199-BSM

JOHN BALLARD, et al.                                                         DEFENDANTS

                                          ORDER

       After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 4] is adopted, and the complaint [Doc. No. 2] is

dismissed without prejudice for failure to state a claim. This dismissal counts as a “strike”

for the purposes of 28 U.S.C. section 1915(g). It is certified that an in pauperis appeal would

not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 18th day of August, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
